Order entered April 5, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-01049-CV

                        LESKEL NICHOLS, Appellant

                                      V.

            PROGRESSIVE INSURANCE COMPANY, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-00690

                                   ORDER

      We REINSTATE this appeal which we abated to allow the trial court to

conduct a hearing to determine whether records were made of hearings held in the

underlying cause on July 20, 2020 and November 30, 2020. The trial court held

the hearing on March 26, 2001. The trial court found no record was made or

requested of either hearing and filed written findings with the Court. We ADOPT

the findings. The supplemental reporter’s record of the trial court’s March 26th

hearing remains due.
        We ORDER appellant to file his brief on the merits no later than May 5,

2021.

                                           /s/   KEN MOLBERG
                                                 JUSTICE